Citation Nr: 1437458	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident (CVA) induced by medication prescribed by VA Medical Center staff in Oklahoma City, Oklahoma, in 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and her husband


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, a travel board hearing was held before the undersigned in Muskogee, Oklahoma.  A transcript of the hearing is available for review.

The case was remanded by the Board in January 2014 so that a VA examination could be conducted and a medical opinion obtained.  While the opinion was obtained, the Veteran did not report for her examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As noted, the Veteran's claim was remanded by the Board in January 2014 so that a VA medical examination could be arranged and medical opinion be obtained.  While the opinion was obtained, this was accomplished without an examination of the Veteran.  The examiner noted that the Veteran had failed to report for the examination.  The Veteran's representative has pointed out that the Veteran may not have been afforded proper notification of the examination.  It is pointed out that the January 2014 Board remand that was mailed to the Veteran at her Post Office Box number was returned as undeliverable by the Post Office.  While this address was provided by the Veteran in May 2010 correspondence, the Board notes that the Veteran's electronic profile contains a different address.  It is not clear that the Veteran was scheduled for a physical examination or, if an examination was scheduled, to what address notice of the examination was sent.  Accordingly, the Board believes that another attempt should be made for the requested examination to be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination.  The examiner must review the claims file and must note that review in the report.  A history should be obtained from the Veteran.  The examiner should discuss the Veteran's statements in support of her claim and prior VA medical evidence of record, to include VA outpatient treatment reports from 2002.   The rationale for the requested opinions should be provided.  The examiner should address the following:  

A. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has current, chronic disability (or additional chronic disability), to include claimed residuals of a CVA, caused by VA treatment (specifically hormone replacement therapy treatment in the form of Premarin) as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, including furnishing Premarin for hormonal treatment?  In answering this question, discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider and also include a discussion of the severity of the Veteran's symptoms at the time that the medication was prescribed, as well as the dosage level.  

B. If the response to question (A) is negative as to current chronic disability (or additional chronic disability), to include claimed residuals of a CVA, due to VA fault, is there current chronic disability (or additional chronic disability) caused by VA treatment that is due to an event not reasonably foreseeable?  Again, discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and also include a discussion of dosage and symptomatology.  If this matter cannot be medically determined without resort to mere conjecture, that should be noted in the report.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

